SUMMARY ORDER
Because there is no indication that the Courts Registry Investment System Liquidity Pool reports sought by plaintiff were relied upon by a court in determining the substantial rights of parties, those reports are not judicial records subject to a common law right of public access. See United States v. Graham, 257 F.3d 143, 152-53 (2d Cir.2001). Accordingly, for this and the other reasons stated by the district court in its thorough memorandum order, Wayne Seminoff Co. v. Mecham, No. 02 CV 2445(NGG) (E.D.N.Y. Apr. 10, 2003), the judgment of the district court is AFFIRMED.